Citation Nr: 0207763	
Decision Date: 07/12/02    Archive Date: 07/17/02

DOCKET NO.  99-19 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from September 1987 to July 
1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Fargo, North Dakota (RO) which denied the benefit sought on 
appeal.  The veteran's claims file was subsequently 
transferred to the RO in Sioux Falls, South Dakota.

In a March 2001 Board decision, the issue of entitlement to 
service connection for a PTSD was remanded for additional 
development.  This was accomplished to the extent possible 
and the case has now been returned to the Board for 
adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran did not engage in combat with the enemy.

3.  The veteran's PTSD symptoms have not been attributed to a 
verified in-service stressor.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107(b) (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See 38 U.S.C.A. § 5103A (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  In this regard, the Board 
notes that VA fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for an equitable disposition of the issue on 
appeal.  The veteran's service medical records and service 
records have been obtained, including evidence obtained 
through attempts by the RO to verify the veteran's alleged 
stressors by means of searches by the National Personnel 
Records Center (NPRC).  The veteran's complete military 
personnel record and her treatment records were obtained.  
The statement of the case and supplemental statement of the 
case provided to the veteran, as well as additional 
correspondence to the veteran, informed her of the pertinent 
laws and regulations and the evidence necessary to 
substantiate her claim.  The veteran has identified no 
additional pertinent evidence, and the Board therefore finds 
that the record as it stands is complete and adequate for 
appellate review.  In this regard, the Board notes that the 
veteran has failed to provide independent evidence verifying 
the alleged incident or any other relevant detailed 
information.  See Wood v. Derwinski, 1 Vet. App 190, 193 
(1991) (it is not an impossible or onerous task for 
appellants who claim entitlement to service connection for 
PTSD to supply the names, dates, and places of events claimed 
to support a PTSD stressor).  

Further, in March 2001, the Board remanded the veteran's 
claim for additional development.  In response, the RO 
obtained additional service personnel records, including her 
performance appraisals and reason for separation.  The RO 
also contacted the veteran in an effort to determine whether 
she had any additional evidence to submit.  Therefore, the 
Board finds that a remand would serve no useful purpose, that 
the duty to assist was satisfied, and the case is ready for 
appellate review.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  See also Bernard v. Brown, 4 Vet. App. 384, 
392-394 (1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 
49,747) (1992). 

The veteran claims entitlement to service connection for PTSD 
due to a sexual trauma in service.  A veteran is entitled to 
service connection for a disability resulting from a disease 
or injury incurred in or aggravated in the line of duty while 
in the active military, naval, or air service.  See 
38 U.S.C.A. §§ 1110; 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  The mere fact of an in-service injury is not 
enough; there must be evidence of a chronic disability 
resulting from that injury.  If there is no evidence of a 
chronic condition during service, or an applicable 
presumption period, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Grober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury, resulting in 
a current disability, was incurred or aggravated in active 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a) (2001).

The regulation governing a claim for service connection for 
PTSD, 38 C.F.R. § 3.304(f), was amended while the veteran's 
appeal was pending, effective March 7, 1997.  As previously 
indicated, where the law or regulations change while an 
appeal is pending, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  In 
this case, the RO did not notify the veteran of the change in 
regulation or consider the veteran's PTSD claim under both 
the former and revised regulations.  However, because the old 
and new criteria for evaluating PTSD claims are substantially 
the same, neither version of the regulation is more favorable 
to the veteran. 

To establish entitlement to service connection for PTSD under 
the former regulation, the veteran must submit medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. 
§ 3.304(f) (1996).  Under the revised regulation, in order to 
establish entitlement to service connection for PTSD, the 
veteran must submit medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a) (conforming to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV)); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2001). Both the 
former and revised regulations require a diagnosis of PTSD, 
evidence of which, as shown below, has been submitted in this 
case. 

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  See 38 C.F.R. 
§ 3.304(f) (as amended by 64 Fed. Reg. 32,807-32808 (1999)) 
(effective March 7, 1997) (implementing the decision in Cohen 
v. Brown, 10 Vet. App. 128 (1997)).  See also 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat 
veterans).  However, where the veteran did not engage in 
combat or the claimed stressor is noncombat-related, the 
record must contain service records or other credible sources 
which corroborate the veteran's testimony as to the 
occurrence of the claimed stressor.  See Moreau v. Brown, 9 
Vet. App. 389 (1996); aff'd, 124 F. 3d 228 (Fed. Cir. 1997).

VA's General Counsel has held that the ordinary meaning of 
the phrase "engaged in combat with the enemy," as used in 38 
U.S.C.A. § 1154(b), requires that a veteran "have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 
(2000).  The General Counsel also indicated that the 
determination of whether a veteran engaged in combat with the 
enemy must be made on a case-by-case basis, and that absence 
from a veteran's service records of any ordinary indicators 
of combat service may, in appropriate cases, support a 
reasonable inference that the veteran did not engage in 
combat; such absence may properly be considered "negative 
evidence" even though it does not affirmatively show that the 
veteran did not engage in combat.  Id.  

In written statements and during psychiatric treatment 
rendered since 1997, the veteran argued that she developed 
PTSD as a result of a rape during her 1987 to 1991 service.  
Specifically, in a December 1997 statement, the veteran 
claims that three or four "Black service members" sexually 
assaulted her in her barracks room while stationed in Germany 
in August 1988.  She claimed that prior to the rape, several 
"black males" repeatedly approached her, including her 
platoon Sergeant, for dates.  According to the veteran, her 
refusal of these dates resulted in degrading treatment, 
including being "locked down" on a maximum-security ward of 
a prison where she was employed and enduring verbal assaults.  
The veteran claimed that she requested a "chapter" from her 
company's captain, but received no response and that she was 
otherwise unable to "use [her] chain of command" because 
she was "terrified that it could have been one of them 
involved."  She also claimed that a superior, a non-
commissioned officer, threatened to "strip [her] of [her] 
MOS" due to the change in her behavior, i.e., increased 
drinking.  She stated that she did not tell anyone, and tried 
to spend very little time at her barracks because she could 
not sleep and "every little noise brought terror."  She 
also stated that she had panic attacks and episodes of 
anxiety after her sexual trauma.

A review of the veteran's service medical records reveals 
that they are silent for any evidence of recorded complaints 
or diagnoses of, or treatment for, PTSD.  According to a 
Statement of Option for Medical Examination, the veteran 
declined to have a separation medical examination.  
Nonetheless, none of the veteran's service medical records 
noted the presence of any psychiatric disorders.

With regard to physical complaints following the veteran's 
alleged sexual trauma, service medical records show that the 
veteran was seen for complaints of pelvic pain in September 
1988, which was diagnosed as a left ovarian cyst.  A history 
of a subtotal hysterectomy with right salpingo-oophorectomy 
was noted.  In November 1988, the veteran underwent an 
exploratory laparotomy, left oophorectomy, and lysis of 
adhesions.  In July 1989, she was treated for diarrhea and 
abdominal muscle spasms, which was diagnosed as probable 
viral gastroenteritis.  Later service medical records show 
treatment for a headache and for right musculoskeletal pain 
from a lifting injury.

The veteran's DD Form 214, Certificate of Release or 
Discharge from Active Duty, indicates that the veteran served 
from September 1987 to July 1991.  The type of separation was 
a "release from active duty," the character of her service 
was "honorable," and the reason for her separation was 
listed as being "directed by the Secretary of the Army."   
Service records clarify that the veteran requested a 
voluntary early separation because her husband was due to 
separate in July 1991, and she was not due to separate until 
February 1992, and that her request was granted "for the 
convenience of the government . . . ."

Additional service records show that the veteran worked as a 
behavioral science specialist in a prison.  In September 
1988, the veteran was promoted to a Private First Class, E-3.  
A March 1989 Personnel Action indicates that the veteran was 
again promoted, to a Specialist, E-4.  An April 1990 
evaluation showed that the veteran was named "Soldier of the 
Quarter."  An Extension of Enlistment form dated June 1990 
shows that the veteran signed an oath extending her 
enlistment from a four-year period to a 5-year period.  In 
August 1990, the veteran's application for a promotion point 
adjustment was approved, and in February 1991, the veteran 
was promoted to a Sergeant, E-5.  A June 1991 evaluation 
reveals that the veteran achieved all goals and 
responsibilities for her position.

The veteran first sought treatment for psychiatric complaints 
in December 1993.  According to the discharge summary from 
the VA medical center, the veteran was diagnosed with 
continuous alcohol dependence.  Upon admission, she reported 
that her drinking had been a problem since her service in 
Europe in 1988, and escalated after her discharge.  She 
denied any recent use of drugs, but stated that she used 
drugs in the 1970s and 1980s.  She also reported that she 
separated from her husband of four years and filed charges of 
aggravated assault and rape against him.  She related that 
this was her fifth marriage, and that she had a son from her 
first marriage.

The veteran was admitted to the hospital again in February 
1994.  At that time, she complained of being "depressed, 
hopeless, and overwhelmed."  She also complained that she 
had insomnia, morning fatigue, anxiety panic attacks, low 
energy, and a depressed mood.  According to the history 
portion of the discharge summary, she reported that she had a 
good relationship with her son, but no other good 
relationships.  She also reported that she felt that both her 
parents were abusive towards her and her six siblings.  She 
related that her father was an alcoholic who sexually abused 
her as a child and that her mother was physically abusive. 
The treating provider noted that her family was surprised at 
the sexual charges against the male members of the family, 
but that one sibling noted that the mother was physically 
abusive.  The veteran's sibling also reported that the 
veteran frequently gets mad at the family and disappeared for 
months without communicating with anyone.  The veteran also 
related that she was a behavioral specialist while in the 
Army, who worked for social workers, to help troubled 
soldiers.  She stated that she adapted well to the Army and 
was an E-5 at discharge.  While hospitalized, the veteran was 
treated for depression and participated in group therapy.  
She also received counseling to deal with abuse issues.  The 
diagnoses were depressive disorder and alcohol dependence, 
with dependent personality traits.  A global assessment of 
functioning score (GAF) of 50-60 was assigned.

According to an August 1997 private medical record from T. T. 
Eaton, Ph.D., the veteran was depressed and had suicidal 
ideation.  She complained of flashbacks to a sexual trauma 
while she was on active duty, poor sleep, intrusive thoughts, 
decreased concentration, confusion, and suspiciousness.  She 
stated that she was unable to maintain employment or a stable 
living arrangement.  Examination showed an anxious and 
depressed mood, intense and blunted affect, disorganized and 
vigilant mental status, and suicidal ideation.  No diagnosis 
was made. 

VA medical records, also dated August 1997, indicate that the 
veteran was hospitalized for recurrent depression and alcohol 
abuse.  Upon admission, the veteran reported increased 
feelings of depression and suicidal ideation, along with 
insomnia, decreased concentration, and over-eating.  She 
stated that she had quit taking her anti-depressant 
medication.  She denied any symptoms of anxiety disorder, 
obsessions, or manic episodes.  Examination showed that the 
veteran was talkative, with a sad affect and a "reportedly" 
depressed mood.  Her speech was fluid and informative, with 
appropriate detail.  She denied delusions and hallucinations, 
and her thought process was normal.  She reported abuse by 
her father and rape during service, but denied intrusive 
thoughts about these events.  She talked about her last 
husband's abuse.  

In October 1997, the veteran was hospitalized with diagnoses 
of alcohol dependence, panic disorder with agoraphobia, and 
depression, not otherwise specified, with dependency traits.  
Upon admission, she reported that she had been drinking and 
was suicidal.  She also reported increased panic and anxiety, 
as well as decreased sleep, poor appetite, decreased 
concentration, sad mood, and restlessness.  She related that 
she was married and divorced five times, that she had one 
child, and that another service member raped her while in the 
service.  Mental status examination showed a somewhat 
constricted affect, socially appropriate and nondefensive 
behavior, without agitation.  Her speech was organized, 
without tangentiality or rambling.  She was alert and 
oriented.  While hospitalized, she reported hearing some 
"derogatory" voices, her mood improved, and her anxiety 
decreased.  

The veteran was hospitalized at the VA medical center again 
in February 1998.  She complained of panic attacks, social 
isolation, depression, decreased concentration, and suicidal 
ideation, as well as thoughts of "hurting . . . men that 
have attitude."  According to the treatment record, the 
veteran described a sexual assault by "at least three 
colored men" while she was half-asleep in the barracks, with 
no one else present on August 10, 1988.  The veteran 
described the attack as involving having a pillow put over 
her head, and that her attackers were "talking in a slang" 
and saying "vile things", but that she could not recognize 
their voices.  She stated that she was threatened with death 
if she told anyone about the assault.  In addition, she said 
that after the attack she was locked in the maximum-security 
wing and other things, which were "ongoing."  She stated 
that initially she did not tell anyone, but that she talked 
to her platoon sergeant and captain, and did not get any 
help.  She also stated that prior to the assault, "the 
people in [her] chain of command . . . were all colored [and] 
had attitudes . . . .  They were hitting on [her and when 
she] rejected them [t]hey told [her that she] was 
prejudiced."  She also stated that she requested re-
assignment from her platoon leader, but that he would only 
"make life easier for [her]" if she was "his woman."  She 
related that she finished her tour and requested a 
"Chapter" for discharge in 1991.  She also related sexual 
abuse by her father and physical abuse by her mother while 
growing up.  The veteran denied any problems with mood, 
drinking, or anxiety prior to the assault.  Upon examination 
pursuant to Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV), the veteran denied flashbacks, but 
acknowledged intrusive thoughts, difficulty with sleep, and 
nightmares, but not of the actual event.  She also 
acknowledged feelings of detachment from others and 
restricted affect, as well as intense psychological distress 
with exposure to events that remind her of the trauma.  Upon 
mental status examination, her psychomotor skills were 
normal, her affect was mildly constricted.  Her speech was 
organized and fluent, with an organized and unimpaired 
thought process.  There was no evidence of delusions or 
hallucinations and she denied memory problems.  The diagnoses 
were prior history of alcohol dependence, depressive 
disorder, not otherwise specified, and anxiety disorder, not 
otherwise specified, as well as borderline personality 
traits.  A GAF score of 55 was assigned.

The veteran was hospitalized again from March to June 1998.  
According to a treatment summary, the veteran reported that 
she was the victim of emotional, physical, and sexual abuse 
by her parents and that she was raped by three military 
policemen while in the Army.  She also reported a history of 
substance abuse, PTSD, and depression.  The diagnoses were 
chronic alcohol dependence, chronic PTSD, and depressive 
disorder, not otherwise specified.  A GAF score of 62 was 
assigned.  

A psychosocial assessment report, associated with her 
treatment, was also of record, wherein the veteran reported 
that she receives disability for non-psychiatric disabilities 
and that her usual employment pattern has been 
"retired/disability."  She stated that she receives 
welfare.  She admitted to alcohol abuse, but denied drug 
abuse, denied any legal problems, and stated that she has 
been living with her family members for the past three years, 
but was dissatisfied with the arrangement.  She also related 
that she experienced psychological or emotional problems, 
including depression, anxiety, hallucinations, difficulty 
concentrating, and difficulty controlling violent behavior.  
She also reported suicidal thoughts and that she had been 
drinking since age 16, with an increase since her rape.  She 
also stated that she had become sexually active at age 16.  
The assessment indicated that the veteran was of average 
intelligence, with an intact memory.  The examining provider 
noted that the veteran the veteran's developmental problems 
of parental abuse and an alcoholic father impeded her 
personality development and caused diminished self-esteem.  

The veteran was hospitalized at the VA again from July 1998 
to October 1998.  According to the discharge summary, the 
diagnoses were alcohol dependence in remission, depression, 
anxiety disorder, and PTSD.  Psychosocial stressors included 
unemployment and homelessness.  An associated mental health 
assessment indicates that the veteran reported that she 
became sexually active at age 17, and that her father 
sexually abused her.  A history of PTSD from rape, 
depression, anxiety, and substance abuse was reported.  She 
also reported that she had suicidal ideation without intent.  
The examiner noted that she had an average IQ and memory.  
Examination was negative for evidence of withdrawal, 
hostility, anxiety, thought disorders, paranoia, or 
difficulty concentrating. 

Psychosocial assessments show that she has "very close 
family contact" with her mother, son, and siblings, and that 
they provide strong support.  The assessment also notes that 
the veteran was notified that she was to begin PTSD treatment 
in October 1998 for a sexual assault while on active duty.  A 
26-year history of alcohol abuse was noted.  During her 
assessment, the veteran was friendly and cooperative, with a 
good attitude.  A GAF score of 64 was assigned. 

The veteran attended a VA PTSD inpatient program from October 
1998 to December 1998.  According to the discharge summary, 
the diagnoses were PTSD, history of major depressive episode, 
and history of alcohol dependence.  A GAF score of 45 was 
assigned.  She reported that she was referred for the program 
because she had emotional problems since her 1988 rape by 
strangers.  She also reported that she had difficulty with 
depression and maintaining employment since the assault.  A 
history of excessive alcohol intake in response to the 
assault was noted.  Upon admission, the veteran was pleasant 
and cooperative, with good eye contact.  She had an 
appropriate affect, and intact insight and judgment, without 
any evidence of psychosis.  The discharge summary indicates 
that the veteran actively participated in the PTSD program, 
and that she "appeared to benefit from the activities."  In 
addition, the veteran reported that her feelings of anxiety 
decreased while at the program, and that her self-esteem 
improved, although her provider noted that she became tearful 
and dysphoric upon discussing "trauma themes."  The 
provider also noted that the veteran's depressive symptoms 
were well controlled with medication.  

Treatment notes and a psychological evaluation report 
indicate that the veteran reported molestation by her 
alcoholic father and physical abuse by her mother.  She also 
reported that she quit high school and got married to avoid 
her family.  She described a "gang rape" at knifepoint 
while alone in her room on base in Germany, which she said 
she dissociated during the assault.  She related that she 
felt ashamed, humiliated, and betrayed by her female peers 
after the assault, and began to drink after the rape.  She 
also related that she married again to get off of the base, 
and that after her discharge she asked for a divorce.  She 
stated that the following year, after she moved in with her 
son, he came back to her and then in 1992, he beat and raped 
her, following which she attempted suicide.  The providers 
noted that the veteran was able to address traumatic events 
in detail, with an appropriate affect.  She was motivated and 
insightful.  With regard to the PTSD assessment, the veteran 
endorsed symptoms of intrusive thoughts, nightmares, 
psychogenic amnesia regarding elements of the traumatic 
event, a sense of a foreshortened future, sleep disturbance, 
and impaired concentration.  With regard to mood and anxiety 
disorders, the veteran's symptoms were indicative of severe 
depression, and panic disorder without agoraphobia.  No 
apparent cognitive deficits were noted.  Psychosocial 
stressors include primary support from family, social 
isolation, unemployment, and homelessness.   

A VA discharge summary dated June 2001 indicates that the 
veteran was hospitalized for alcohol dependence and PTSD.  A 
GAF score of 58 was assigned, and the psychosocial stressor 
was problems with alcohol.  A July 2001 discharge summary 
indicates that the veteran related a history of long-term 
alcohol abuse and PTSD from a sexual trauma.  The diagnoses 
were depression, PTSD, alcohol abuse, tobacco abuse, and 
anxiety.

An August 2001 VA treatment note shows that the veteran's 
"problem list" consisted of a diagnosis of personality 
disorder, drug abuse, hyperlipidemia, family disruption, 
hypertension, tobacco use disorder, peripheral vascular 
disease, alcohol dependence in remission, and prolonged PTSD.

An October 2001 VA discharge summary reveals that the veteran 
was diagnosed with PTSD, alcohol dependence, depression, drug 
abuse, tobacco abuse, and a personality disorder, not 
otherwise specified.  Psychosocial stressors included 
unemployment and homelessness.   A GAF score of 58 was 
assigned.

VA treatment records dated March 2002 reveal that the veteran 
was admitted to the psychiatric ward for an evaluation of 
suicidal ideation with a history of diagnoses of PTSD, 
alcohol dependence, and personality disorder.  A social work 
assessment indicates that the veteran complained of 
depression and anxiety with panic attacks.  She claimed that 
her parents verbally and physically abused her as a child, 
and that she presently has strained relationships with her 
mother and siblings.  She stated that her grandmother had 
bipolar disorder, her father was an alcoholic, and that her 
mother had chronic depression, in addition to siblings that 
were compulsive eaters.  She also claimed that she joined a 
"NP Battalion" in Germany in August 1988, where she "was 
one of a small minority of white GIs."  She alleged that 
"three black men in her barracks" sexually assaulted her 
shortly after she arrived, and that she did not tell anyone 
about the assault until long after she was discharged because 
the men threatened to kill her.  She also stated that she 
married in November 1989 so that she could move off of the 
base, but that "turned out to be a mistake because her 
husband sexually assaulted her."  

An associated treatment note indicates that the veteran was 
visited by her "significant other" and that she needed to 
tell him to move out.  The note also indicates that the 
veteran received money from the VA and Social Security, owns 
her own car, has her own apartment, and is without debt.  
Other treatment notes indicate that the veteran's affect was 
brighter with an anti-anxiety medication and that the veteran 
socializes well and is cooperative.  A psychiatry notation, 
from two sessions during the same day, indicates that the 
veteran's speech was fluent, logical, and productive, with 
little eye contact.  The veteran's attitude was cooperative 
at the first meeting, but out of control at the second when 
told what her length of stay would be and her mood was only 
mildly depressed at the first meeting, but the veteran was 
very tearful at the second meeting.  With regard to her 
affect, it was limited at the first meeting and labile at the 
second.  She denied suicidal ideation, and stated that her 
suicide attempt was during an alcoholic blackout.  There was 
no evidence of psychotic symptoms and she was oriented.  Her 
judgment was poor.  The diagnoses were PTSD, "non combat[,] 
but [occurred] in the Service," alcohol dependence, other 
drug abuse, depression, tobacco use disorder, and a 
personality disorder.  Psychosocial stressors included 
unemployment and "[s]ignificant [o]ther in [a]lcoholic 
[r]elapse."

The veteran does not allege, and a review of the official 
military documentation contained in the veteran's claims file 
is negative for evidence, that the veteran engaged in combat 
with the enemy, as contemplated by VA regulations.   The 
veteran's DD 214 does not reflect that the veteran received 
any decorations or medals that indicate involvement in 
combat.  The veteran received the Army Service Ribbon, Good 
Conduct Medal, National Defense Service Medal, Overseas 
Service Ribbon, Army Achievement Medal, Non-Commissioned 
Officer Professional Development Ribbon, and several 
marksmanship badges.  Accordingly, the Board finds that she 
did not "engage in combat," and that the evidentiary 
presumption of 38 U.S.C.A. § 1154(b) does not apply.  See 
VAOPGCPREC 12-99.  Therefore, any alleged in-service 
stressors must be verified, i.e., corroborated by credible 
supporting evidence.  
Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
statements or testimony as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994).  See also Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence."  In the three previously noted 
cases, the Court cited a provision of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (MANUAL 21-1), which has now been 
revised as to "Evidence of Stressors in Service" to read, 
in part, ... "[C]orroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources."  Since the MANUAL 21-1 October 1995 revision, the 
Court has held that the requirement in 38 C.F.R. § 3.304(f) 
for "credible supporting evidence " means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau at 395 
(1996).  See also Dizoglio v. Brown, 9 Vet. App. 163, 166  
(1996).

With regard to PTSD claims based on in-service assault, 
evidence from sources other than the veteran's service 
records may be used to corroborate the veteran's account of 
the stressor incident, such as:  records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Examples of behavior changes may constitute credible evidence 
of a stressor, including:  a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA will not 
deny a PTSD claim based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  See 67 Fed. Reg. 10,330-10,332 
(Mar. 7, 2002) (to be codified as amended at 38 C.F.R. § 
3.304(f)).

The Board initially notes that in the absence of 
corroboration in the veteran's service records and when there 
is nothing in the available records that is inconsistent with 
other evidence, the Board must assess the credibility and 
probative value of the other evidence.  The Board concedes 
that the veteran's allegations have remained relatively 
consistent in her claim and in her history provided to 
medical personnel.  However, in this case, there is an 
absence of corroboration in the veteran's service records and 
there are several inconsistencies in the evidence.  See Cohen 
v. Brown, 10 Vet. App. 128, 146 (1997).  

In this case, the evidence of record contains a diagnosis of 
PTSD.  However, this diagnosis is unreliable because it was 
based on an unverified stressor.  In this regard, the Board 
notes that the RO made an attempt to verify the veteran's 
alleged stressor, but there is no credible supporting 
evidence to corroborate the veteran's statements regarding 
her alleged sexual trauma.  While the evidence confirms that 
the veteran served in Germany, there is simply no evidence, 
other than the veteran's own statements, that a sexual 
assault occurred while she was stationed there.  See Moreau, 
supra.  The veteran's service personnel records indicate that 
there were no records indicating a behavior change following 
the veteran's claimed assaults or that she required any 
additional gynecological care (i.e., pregnancy tests or tests 
for sexually transmitted diseases) in the time period after 
her alleged sexual assault.  The Board acknowledges that the 
veteran's service medical records reveal that the veteran was 
treated for an ovarian cyst shortly after her alleged sexual 
assault, but notes that this medical condition was related to 
her previous hysterectomy and right oophorectomy.   Likewise, 
the veteran's service records do not indicate a deterioration 
of work performance, a request for a transfer to another duty 
assignment, or a behavioral change indicative of a sexual 
trauma.  In this regard, the Board notes that the veteran 
continued to perform well and receive high marks, and was 
promoted less than a year after the alleged sexual assault.  
Similarly, the veteran's DD 214 reflects that the veteran was 
awarded a multitude of decorations and awards for her 
performance during her service.  In addition, there is no 
evidence, as the veteran alleged, that her supervisor 
reprimanded her for increased drinking while in service.  
Furthermore, the veteran extended her enlistment, despite 
statements that she attempted to be discharged early from 
service.  Also, the Board notes that the veteran did not seek 
treatment for psychiatric reasons until 1993, more than two 
years after her discharge and over 5 years since the alleged 
sexual assault, and did not make an allegation of sexual 
trauma until 1997.  It is also noteworthy that the veteran's 
own family members questioned the veteran's sexual abuse 
charges against males.

Additionally, while the claims file contains medical reports 
describing the stressor, the description of the stressor 
represents the veteran's reported history of the incident, 
and as noted above, is not corroborated by other evidence of 
record.  Although medical professionals recorded the 
veteran's history, and provided a diagnosis of PTSD on the 
basis of the veteran's history, they made no reference to any 
credible supporting evidence that the events as described by 
the veteran actually occurred.  See Swann v. Brown, 5 Vet. 
App. 229, 232-33 (1993) (where a veteran's alleged stressors 
are uncorroborated, the Board is not required to accept a 
diagnosis of PTSD as being the result of the veteran's 
service).   Moreover, the veteran's providers, in diagnosing 
the veteran's PTSD, relied entirely upon the veteran's 
history, including her reports of a previous PTSD diagnosis, 
despite the fact that no stressors had been confirmed.  As 
noted above, the veteran's statements alone cannot establish 
the occurrence of a noncombat stressor.  See Reonal v. Brown, 
5 Vet. App. 458, 494-95 (1993) (the presumption of 
credibility is not found to "arise" or apply to a statement 
to a physician based upon an inaccurate factual premise or 
history as related by the veteran).  In the absence of a 
reliable diagnosis, the Board concludes that there is no 
basis to grant service connection for PTSD.

As the stressor has not been verified, a link has not been 
established between the veteran's current symptoms and an in-
service stressor.  See 38 C.F.R. § 3.304(f).  Therefore, the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
provisions of 38 U.S.C.A. § 5107(b), as amended, are not 
applicable, and the appeal is denied.


ORDER

Service connection for PTSD is denied.



		
	WARREN W. RICE, JR.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

